DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2021; the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 24 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by US-20190357255-A1 to Sun et al. from hereon Sun.

Regarding claim 1 Sun teaches…a method of wireless communication by a user equipment (UE), comprising: receiving a pre-grant message from a base station on a wireless channel (Fig. 15, P.164, discloses…the UE or base station may receive, at a receiving device, a pre-grant indication of a data transmission from a scheduling device, where the data transmission is via a shared mmW radio frequency spectrum band); determining an interference level associated with the wireless channel (Fig. 15, P.166, discloses the UE or base station may measure an interference level during the LBT procedure )  and indicating the interference level to the base station in response to the pre-grant message (Fig. 15, P.166, discloses UE or base station may transmit an indication of the interference level with the control signal for setting of an MCS of the data transmission).

Regarding claim 24 Sun teaches an apparatus for wireless communication by a user equipment (UE, comprising: a memory (P.132, item 1130 ); and at least one processor coupled to the memory and configured to (P.56 ): receive a pre-grant message from a base station on a wireless channel; determine an interference level associated with the wireless channel) (Fig. 15, P.164, discloses…the UE or base station may receive, at a receiving device, a pre-grant indication of a data transmission from a scheduling device, where the data transmission is via a shared mmW radio frequency spectrum band); and indicate the interference level to the base station in response to the pre- grant message (Fig. 15, P.166, discloses UE or base station may transmit an indication of the interference level with the control signal for setting of an MCS of the data transmission).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5, 13, 15, 16, 25-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US-20190357255-A1 to Sun et al. from hereon Sun in view of WO-2019057275-A1 to Lou.

Regarding claim 2 Sun teaches…the method of claim 1, Sun teaches… the measurement being determined in a duration associated with at least one of a clear channel assessment (CCA) or an extended CCA (eCCA)  (P.171-172 discloses the monitoring of the channel during a duration of the LBT and the duration of the CCA), but does not teach…wherein the interference level is determined based on a measurement indicative of interference proximate to the UE on the wireless channel.

Lou teaches… wherein the interference level is determined based on a measurement indicative of interference proximate to the UE on the wireless channel (P.85, Lns 7-12 discloses the measurement of interference between the Base station and the UE within its range.  It is understood that a proximate UE is also in range.  Note: the second reference was added to add clarity to the calculation of interferers within range by UE or BS).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sun by incorporating the teachings of Lou because it allows an apparatus or method to use communication of pre-grant communication or grants for channel reservation (Lou, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 3 Sun and Lou teach the method of claim 2, Sun teaches…further comprising: determining the measurement indicative of interference proximate to the UE on the wireless channel, wherein the interference level is based on the measurement indicative of the interference proximate to the UE on the wireless channel (P.183, Lns. 1-3, and P.184, Lns. 1-3, discloses the determination of interference based on the LBT procedure and the selection of MCS  of the data transmission based on the interference measurement by the interference level component).

Regarding claim 4 Sun and Lou teach the method of claim 3, further comprising: Sun teaches…refraining from transmitting an acknowledgement (ACK) message responsive to the pre-grant message to the base station when the measurement satisfies an energy detection (ED) threshold (P.84, Lns. 1-8 discloses the availability of the channel when the CCA check performed using ED for a duration of CCA is below a threshold value signaling the channel is available and  ), wherein absence of the ACK message responsive to the pre-grant message indicates the interference level to the base station (P.94, Lns. 1-8, discloses the absence of ack by implementing an early detection that indicates the interference level to the base station or the UE).

Regarding claim 5 Sun and Lou teach the method of claim 3, Lou teaches…further comprising: transmitting an acknowledgement (ACK) message responsive to the pre-grant message to the base station (P.89, Lns. 1-4, discloses the ACK  ), wherein the ACK message indicates the interference level based on the measurement indicative of the interference proximate to the UE on the wireless channel (Fig. 5, P. 102, Lns. 8-14, discloses the ack message described as CTS-to-self 530, which identified and interference level).

Regarding claim 13 Sun teaches a method of wireless communication by a base station, comprising: transmitting a pre-grant message to a user equipment (UE) on a wireless channel (Fig. 15, P.164, discloses…the UE or base station may receive, at a receiving device, a pre-grant indication of a data transmission from a scheduling device, where the data transmission is via a shared mmW radio frequency spectrum band); detecting for an acknowledgement (ACK) message responsive to the pre-grant message from the UE (Fig. 3, P. 88, discloses the generation of an ACK response to the pre-grant message described as an indication); and determining an interference level associated with the wireless channel (Fig. 15, P.166, discloses the UE or base station may measure an interference level during the LBT procedure ) but does not teach…proximate to the UE based on detecting for the ACK message.

Lou teaches…proximate to the UE based on detecting for the ACK message (P.85, Lns 7-12 discloses the measurement of interference between the Base station and the UE within its range.  It is understood that a proximate UE is also in range.  Note: the second reference was added to add clarity to the calculation of interferers within range by UE or BS).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sun by incorporating the teachings of Lou because it allows an apparatus or method to use communication of pre-grant communication or grants for channel reservation (Lou, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 15 Sun and Lou teach the method of claim 13, Sun teaches…wherein the interference level is based on at least one of a clear channel assessment (CCA) procedure by the UE )  (P.171-172 discloses the monitoring of the channel during a duration of the LBT and the duration of the CCA) or an extended CCA (eCCA) by the UE, Lou teaches…and the pre-grant message comprises information configuring a duration of the at least one of the CCA procedure or the eCCA procedure(P.85, Lns 7-12 discloses the measurement of interference between the Base station and the UE within its range.  It is understood that a proximate UE is also in range.  Note: the second reference was added to add clarity to the calculation of interferers within range by UE or BS).

Regarding claim 16 Sun and Lou teach the method of claim 13, Lou teaches…further comprising: receiving the acknowledgement (ACK) message responsive to the pre-grant message from the UE based on detecting for the ACK message (P.89, Lns. 1-4, discloses the ACK  ), wherein the ACK message comprises an indication of the interference level (Fig. 5, P. 102, Lns. 8-14, discloses the ack message described as CTS-to-self 530, which identified and interference level).

Regarding claim 25 Sun teaches the apparatus of claim 24, , the measurement being determined in a duration associated with at least one of a clear channel assessment (CCA) or an extended CCA (eCCA) )  (P.171-172 discloses the monitoring of the channel during a duration of the LBT and the duration of the CCA), but does not teach…. wherein the interference level is determined based on a measurement indicative of interference proximate to the UE on the wireless channel

Lou teaches… wherein the interference level is determined based on a measurement indicative of interference proximate to the UE on the wireless channel (P.85, Lns 7-12 discloses the measurement of interference between the Base station and the UE within its range.  It is understood that a proximate UE is also in range.  Note: the second reference was added to add clarity to the calculation of interferers within range by UE or BS).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sun by incorporating the teachings of Lou because it allows an apparatus or method to use communication of pre-grant communication or grants for channel reservation (Lou, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 26 Sun and Lou teach the apparatus of claim 25, Sun teaches…wherein the at least one processor is further configured to: determine the measurement indicative of interference proximate to the UE on the wireless channel, wherein the interference level is based on the measurement indicative of the interference proximate to the UE on the wireless channel (P.183, Lns. 1-3, and P.184, Lns. 1-3, discloses the determination of interference based on the LBT procedure and the selection of MCS  of the data transmission based on the interference measurement by the interference level component).

Regarding claim 27 Sun and Lou teach the apparatus of claim 26, Lou teaches…wherein the at least one processor is further configured to: transmitting an acknowledgement (ACK) message responsive to the pre-grant message to the base station (P.89, Lns. 1-4, discloses the ACK  ), wherein the ACK message indicates the interference level based on the measurement indicative of the interference proximate to the UE on the wireless channel (Fig. 5, P. 102, Lns. 8-14, discloses the ack message described as CTS-to-self 530, which identified and interference level).

Regarding claim 28 Sun teaches an apparatus for wireless communication by a base station, comprising: a memory (P.7); and at least one processor coupled to the memory and configured to (P. 7): transmit a pre-grant message to a user equipment (UE) on a wireless channel (Fig. 15, P.164, discloses…the UE or base station may receive, at a receiving device, a pre-grant indication of a data transmission from a scheduling device, where the data transmission is via a shared mmW radio frequency spectrum band); detect for an acknowledgement (ACK) message responsive to the pre- grant message from the UE (Fig. 3, P. 88, discloses the generation of an ACK response to the pre-grant message described as an indication); and determine an interference level associated with the wireless channel (Fig. 15, P.166, discloses the UE or base station may measure an interference level during the LBT procedure ) but does not teach…proximate to the UE based on detecting for the ACK message.

Lou teaches… proximate to the UE based on detecting for the ACK message (P.85, Lns 7-12 discloses the measurement of interference between the Base station and the UE within its range.  It is understood that a proximate UE is also in range.  Note: the second reference was added to add clarity to the calculation of interferers within range by UE or BS).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sun by incorporating the teachings of Lou because it allows an apparatus or method to use communication of pre-grant communication or grants for channel reservation (Lou, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 30 Sun and Lou teach the apparatus of claim 28, Lou teaches…wherein the at least one processor is further configured to: receive the acknowledgement (ACK) message responsive to the pre-grant message from the UE based on detecting for the ACK message (P.89, Lns. 1-4, discloses the ACK  ), wherein the ACK message comprises an indication of the interference level (Fig. 5, P. 102, Lns. 8-14, discloses the ack message described as CTS-to-self 530, which identified and interference level).

Claim(s) 8-10, 19-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US-20190357255-A1 to Sun et al. from hereon Sun and WO-2019057275-A1 to Lou in view of US 20140355529 A1 to Zhu et al. from hereon Zhu.

Regarding claim 8 Sun and Lou teach the method of claim 5, but do not teach…further comprising: receiving a set of channel state information (CSI) reference signals (RSs) from the base station on the wireless channel; and generating at least one CSI report based on receiving at least a subset of the set of CSI-RSs, wherein the ACK message includes the at least one CSI report.

Zhu teaches… further comprising: receiving a set of channel state information (CSI) reference signals (RSs) from the base station on the wireless channel; and generating at least one CSI report based on receiving at least a subset of the set of CSI-RSs, wherein the ACK message includes the at least one CSI report (Fig. 6, P.41 discloses the reception of CSI reference signals from the base station and generating a CSI report determining the subset of resources allocated  which are then piggy back on the ACQ reply message).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sun and Lou by incorporating the teachings of Zhu because it allows an apparatus or method to transmit various types of control information that include CQI, PMI, RI, and can be piggy back on the ACK message supported in LTE release 8 (Zhu, P.36). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 9 Sun, Lou, and Zhu teach the method of claim 8, Zhu teaches…wherein the at least one CSI report comprises at least one of a short CSI report or fast CSI report (P.33, Lns. 1-3, discloses fast CSI reports).

Regarding claim 10 Sun, Lou, and Zhu teach the method of claim 8,  Zhu teaches…wherein the set of CSI-RSs is received on a first set of resources at least partially overlapping with a second set of resources on which the pre- grant message is received (P.28, Lns. 6-8, discloses CSI-RS overlaps a second set described as second period).

Regarding claim 19 Sun and Lou teach the method of claim 16, but do not teach…further comprising: transmitting a set of channel state information (CSI) reference signals (RSs) to the UE on the wireless channel, and wherein the ACK message further comprises at least one CSI report that is based on at least a subset of the set of CSI-RSs.

Zhu teaches further comprising: transmitting a set of channel state information (CSI) reference signals (RSs) to the UE on the wireless channel, and wherein the ACK message further comprises at least one CSI report that is based on at least a subset of the set of CSI-RSs (P. 38, Lns. 6-14 discloses transmitting a set of CSI reference signal to the UE.  P. 38, Lns. 1-8, further discloses the ack message comprises at least one CSI report based on the subset of CSI-RS ).

Zhu teaches… further comprising: receiving a set of channel state information (CSI) reference signals (RSs) from the base station on the wireless channel; and generating at least one CSI report based on receiving at least a subset of the set of CSI-RSs, wherein the ACK message includes the at least one CSI report (Fig. 6, P.41 discloses the reception of CSI reference signals from the base station and generating a CSI report determining the subset of resources allocated  which are then piggy back on the ACQ reply message).

Regarding claim 20 Sun, Lou, and Zhu teach the method of claim 19, Zhu teaches…wherein the at least one CSI report comprises at least one of a short CSI report or fast CSI report  (P.33, Lns. 1-3, discloses fast CSI reports).

Regarding claim 21 Sun, Lou, and Zhu teach the method of claim 19, Zhu teaches…wherein the set of CSI-RSs is transmitted on a first set of resources at least partially overlapping with a second set of resources on which the pre-grant message is transmitted (P.28, Lns. 6-8, discloses CSI-RS overlaps a second set described as second period).

Regarding claim 23 Sun, Lou, and Zhu teach the method of claim 19, Zhu teaches…wherein the ACK message further comprises an indication of an interfering spatial signature associated with the at least one CSI report (P.40, Lns. 1-4, discloses the ack message with an indication of an interfering spatial signature associated with the CSI report being the RI where the rank indictor specifies the number of spatially multiplexer layers streams that are selected for transmissions).

Claim(s) 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US-20190357255-A1 to Sun et al. from hereon Sun, WO-2019057275-A1 to Lou, and US 20140355529 A1 to Zhu et al. from hereon Zhu in view of CN104980252A to Hu.

Regarding claim 11 Sun, Lou, and Zhu teach the method of claim 8, but does not teach…wherein the pre-grant message comprises a trigger for aperiodic CSI reporting, and the at least one CSI report is included in the ACK message based on the trigger for aperiodic CSI reporting.

Hu teaches… wherein the pre-grant message comprises a trigger for aperiodic CSI reporting, and the at least one CSI report is included in the ACK message based on the trigger for aperiodic CSI reporting (Event 2, discloses the pre-grant message comprises a trigger for aperiodic CSI report that is reported based on the trigger by using ack message).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sun, Lou, and Zhu by incorporating the teachings of Hu because it allows an apparatus or method to implement a non-periodic channel state information reporting by judging whether or the trigger condition is satisfied, setting the corresponding flag and transmitting the report (Hu, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 22 Sun, Lou, and Zhu teach the method of claim 19, but do not teach…wherein the pre-grant message comprises a trigger for aperiodic CSI reporting, and the at least one CSI report is included in the ACK message based on the trigger for aperiodic CSI reporting.

Hu teaches… wherein the pre-grant message comprises a trigger for aperiodic CSI reporting, and the at least one CSI report is included in the ACK message based on the trigger for aperiodic CSI reporting (Event 2, discloses the pre-grant message comprises a trigger for aperiodic CSI report that is reported based on the trigger by using ack message).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sun, Lou, and Zhu by incorporating the teachings of Hu because it allows an apparatus or method to implement a non-periodic channel state information reporting by judging whether or the trigger condition is satisfied, setting the corresponding flag and transmitting the report (Hu, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim(s) 6, 7, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US-20190357255-A1 to Sun et al. from hereon Sun and WO-2019057275-A1 to Lou in view of US-20190124519-A1 to Takiguchi et al. from hereon Takiguchi.

Regarding claim 6 Sun and Lou teach the method of claim 5, but does not teach ….further comprising: quantizing the measurement based on comparison of the measurement to a plurality of thresholds, wherein the interference level is determined based on quantizing the measurement.

Takiguchi teaches… further comprising: quantizing the measurement based on comparison of the measurement to a plurality of thresholds, wherein the interference level is determined based on quantizing the measurement (P.82, discloses the quantization by the measurement unit based on the measurement of a plurality of threshold where the interference levels are determined based on the quantized measurement and the difference between levels).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sun and Lou  by incorporating the teachings of Takiguchi because it allows an apparatus or method to implement the instruction unit that drives the interference unit acquisition given the indication (instructions) to measure and report the interference levels (Takiguchi, P.74-75). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 7Sun, Lou, and Takiguchi teach the method of claim 6, Lou teaches…further comprising: receiving, from the base station, information configuring one or more of the plurality of thresholds to a respective value (P.178, discloses the base station configured to perform or control features or functions.  P. 179 Fig. 14 discloses the UE configured to perform or control features or functions. Further P. 232, Lns. 2-7 disclose the plurality of thresholds).

Regarding claim 17 Sun and Lou teach the method of claim 16, but does not teach wherein the indication of the interference level comprises a quantized value.
Takiguchi teaches… wherein the indication of the interference level comprises a quantized value.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sun and Lou  by incorporating the teachings of Takiguchi because it allows an apparatus or method to implement the instruction unit that drives the interference unit acquisition given the indication (instructions) to measure and report the interference levels (Takiguchi, P.74-75). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 18 Sun, Lou, and Taguchi teach the method of claim 17, Taguchi teaches…further comprising: transmitting, to the UE, information configuring one or more of a plurality of thresholds to a respective value(P.178, discloses the base station configured to perform or control features or functions.  P. 179 Fig. 14 discloses the UE configured to perform or control features or functions. Further P. 232, Lns. 2-7 disclose the plurality of thresholds), wherein the quantized value is based on the plurality of thresholds (P.82, discloses the quantization by the measurement unit based on the measurement of a plurality of threshold where the interference levels are determined based on the quantized measurement and the difference between levels)
Allowable Subject Matter
Claims 12, 14, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the main reason for allowance of the claim(14 and 29) under discussion is the inclusion of “wherein the determining the interference level associated with the wireless channel proximate to the UE based on detecting for the ACK message comprises: determining that the ACK message is absent based on detecting for the ACK message; and determining that the interference level comprises an energy measurement that is greater than or equal to an energy detection (ED) threshold when the ACK message is determined to be absent from the wireless channel” as the prior art of record in stand-alone for nor in combination read into the disclosed claim as of the date of file.  Furthermore the nearest prior art discloses US 2007/0105574 A1 which discusses interference level described as disadvantage level between units and US 20160302205 A1 to Ji which discloses power relaxation values adjusted based on allocation of resources previously received.  Claim 12 is allowed as it discloses “determining an interfering spatial signature based on the interference on the wireless channel in response to receiving the pre-grant message, wherein the at least one CSI report comprises a plurality of CSI reports generated before the pre-grant message is received that each is associated with a respective spatial signature; and determining an applicable CSI report from the plurality of CSI reports based on comparison of the interfering spatial signature to the respective spatial signatures, wherein the at least one CSI report included in the ACK message comprises the applicable CSI report” specifically the performance of matching CSI report before the pre-grant message and that they are associated with the spatial signature also known as beam, polarity, angle but the prior art of record is silent on the CSI report being included in the ACK message and only talk about the ACK being a small signal message for acknowledgment or short configuration of resources.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form PTO-892: US 2007/0105574 A1 which discusses interference level described as disadvantage level between units ; US 20160302205 A1 to Ji which discloses power relaxation values adjusted based on allocation of resources previously received; US20190014598A1 to Yoshimura discloses, uplink communication efficiently performed in non-allocated frequencies using CCA or eCCA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476